IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            : No. 501 MAL 2017
PIPELINE L.P. OF PERMANENT AND           :
TEMPORARY RIGHTS OF WAY FOR              :
THE TRANSPORTATION OF ETHANE,            : Petition for Allowance of Appeal from
PROPANE, LIQUID PETROLEUM GAS,           : the Order of the Commonwealth Court
AND OTHER PETROLEUM PRODUCTS             :
IN THE TOWNSHIP OF UPPER ALLEN,          :
CUMBERLAND COUNTY,                       :
PENNSYLVANIA OVER THE LANDS OF           :
PATRICIA A. PERKINS AND THOMAS V.        :
PERKINS                                  :
                                         :
                                         :
PETITION OF: PATRICIA AND THOMAS         :
PERKINS                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.